 

Exhibit 10.1

 

AMENDMENT 4 TO ACQUISITION AGREEMENT

 

This Amendment 4 to Acquisition Agreement (this “Amendment”), dated August 8th,
2016 is entered into by and among China United Insurance Service, Inc., a
company with limited liability incorporated under the laws of Delaware (“CUIS”)
and the selling shareholders of Action Holdings Financial Limited (“AHFL”) as
listed in Schedule I of this Amendment (the “Selling Shareholders”) .

 

CUIS and the Selling Shareholders are collectively referred to as the “Parties”
and each a “Party” under this Amendment.

 

WHEREAS, the Parties entered into the Acquisition Agreement on August 24, 2012
(the “Agreement”), pursuant to which CUIS acquired any and all issued and
outstanding shares of AHFL and became the sole shareholder of AHFL.

 

WHEREAS, the Company and the selling shareholders of AHFL entered into a third
Amendment to the Agreement (the “Third Amendment”), pursuant to which, on or
prior to June 30, 2016, (i) the Company is committed to complete the listing of
the Company’s shares in a major capital market, where the net proceeds raised
through such public offering financing shall be at least US$10,000,000; (ii) the
Company is committed to distribute the cash payment in the amount of NT$22.5
million (approximately US$676,466), on a pro rata basis, to the selling
shareholders of AHFL and issue 5 million common shares to its selected employees
pursuant to its employee stock/option plan, or any alternative plan mutually
accepted by the Company and such selling shareholders; and (iii) failure to
timely complete either of the above-mentioned criteria shall be deemed as a
material breach of the Company under Article 8 of the Acquisition Agreement,
whereby the non-breaching party shall be entitled to terminate the Acquisition
Agreement and unwind the acquisition of AHFL by CUIS and restore the status quo
of the Company and the Selling Shareholders as if the said acquisition had never
happened.

 

WHEREAS, the Company has been actively working towards its listing in a major
capital market, where the existence of such termination right under the Third
Amendment is actually to the detriment of such listing process. The Selling
Shareholders acknowledge the efforts made by the Company and agree to terminate
the Third Amendment and amend certain provisions of Sections 2.2 of the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions set forth herein, the Parties hereto agree as follows:

 



 

 

 

The Third Amendment is hereby terminated effective on the Effective Date set
forth hereof above.

 

To amend and restate Sections 2.2(iii) and (iv):

(iii) pay NT$15 million to the Selling Shareholders in the amounts set forth
opposite each Selling Shareholder's name on Schedule I on or prior to March 31,
2017 or at any other time or in any other manner otherwise agreed upon by and
among the Parties; (iv) pay NT$4,830,514 to the Selling Shareholders in the
amounts set forth opposite each Selling Shareholder's name on Schedule I on July
21, 2016.

 

Except amended by this Amendment, any other provision of the Agreement shall
remain unchanged. This Amendment together with the Agreement and any subsequent
amendment shall constitute the entire agreement among the Parties with respect
to the subject matter of the Agreement and shall supersede all previous
communications of the Parties in respect of the subject matter of the Agreement.
This Amendment is made in one or more counterparts, all of which will be
considered one and the same agreement and will become effective. When one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

  

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

 

China United Insurance Service, Inc.   By: /s/ Yi-Hsiao Mao   Name: Yi-Hsiao Mao
Title: Director

  

 

 

 

By: /s/ MAO YI HSIAO

 

Name: MAO YI HSIAO

 

By: /s/ CHOU CHUNG HSIEN

 

Name: CHOU CHUNG HSIEN

 

By: /s/ CHEN HUNG JU

 

Name: CHEN HUNG JU

 

By: /s/ YU HENG CHI

 

Name: YU HENG CHI

 

By: /s/ CHENG MIN LUNG

 

Name: CHENG MIN LUNG

 

By: /s/ CHEN HSIN CHU

 

Name: CHEN HSIN CHU

 

By: /s/ LEE TSUN HSING

 

Name: LEE TSUN HSING

 

By: /s/ CHEN SHU TZU

 

Name: CHEN SHU TZU

 

By: /s/ YEH FU CHAO

 

Name: YEH FU CHAO

 

By: /s/ CHEN YING CHANG

 

Name: CHEN YING CHANG

 

By: /s/ HSU MING CHU

 

Name: HSU MING CHU

 

By: /s/ CHEN YI CHING

 

Name: CHEN YI CHING

 

By: /s/ YU WANG CHIN

 

Name: YU WANG CHIN

 

By: /s/ YANG LI LING

 

Name: YANG LI LING

 

By: /s/ WANG LING SHUEH

 

Name: WANG LING SHUEH

 

By: /s/ CHEN PO CHIANG

 

Name: CHEN PO CHIANG

 

By: /s/ CHEN HSIAO HUNG

 

Name: CHEN HSIAO HUNG

 

By: /s/ CHIANG WEN TE

 

Name: CHIANG WEN TE

 

By: /s/ LI BI E

 

Name: LI BI E

 

By: /s/ LIN KUNG YEN

 

Name: LIN KUNG YEN

 

By: /s/ YANG CHE CHIA

 

Name: YANG CHE CHIA

 

By: /s/ HONG ZHONG NAN

 

Name: HONG ZHONG NAN

 

By: /s/ CHOU SHIOU HUEI

 

Name: CHOU SHIOU HUEI

 

By: /s/ JIAN SU HUA

 

Name: JIAN SU HUA

 

By: /s/ HSU YA LIN

 

Name: HSU YA LIN

 

By: /s/ HAO CHIEH

 

Name: HAO CHIEH

 

By: /s/ WANG JEN CHUAN

 

Name: WANG JEN CHUAN

 

By: /s/ WANG MEI HUI

 

Name: WANG MEI HUI

 

By: /s/ LIAO YUNG MING

 

Name: LIAO YUNG MING

 

By: /s/ LIU TA WEI

 

Name: LIU TA WEI

 

By: /s/ CHANG CHIEN HAN CHUNG

 

Name: CHANG CHIEN HAN CHUNG

 

By: /s/ CHENG HSING LING

 

Name: CHENG HSING LING

 

 



 

 

 

By: /s/ YANG HSIU YUN

 

Name: YANG HSIU YUN

 

By: /s/ LIN TING HUA

 

Name: LIN TING HUA

 

By: /s/ LIN CHU CHUN

 

Name: LIN CHU CHUN

 

By: /s/ LEE YAO TUNG

 

Name: LEE YAO TUNG

 

By: /s/ TSAI CHIH HUNG

 

Name: TSAI CHIH HUNG

 

By: /s/ HUANG SHU JHEN

 

Name: HUANG SHU JHEN

 

By: /s/ TSAI KUO SUNG

 

Name: TSAI KUO SUNG

 

By: /s/ CHAO HUI HSIEN

 

Name: CHAO HUI HSIEN

 

By: /s/ WU CHI TAI

 

Name: WU CHI TAI

 

By: /s/ HSU PEI YU

 

Name: HSU PEI YU

 

By: /s/ CHEN HSUAN YU

 

Name: CHEN HSUAN YU

 

By: /s/ TU WEI PIN

 

Name: TU WEI PIN

 

By: /s/ JIANG KAI WEI

 

Name: JIANG KAI WEI

 

By: /s/ TU CHENG WEI

 

Name: TU CHENG WEI

 

By: /s/ LIN CHUN WEI

 

Name: LIN CHUN WEI

 

By: /s/ CHAN HUI YING

 

Name: CHAN HUI YING

 

By: /s/ TU WEN TI

 

Name: TU WEN TI

 

By: /s/ CHUANG YUNG CHI

 

Name: CHUANG YUNG CHI

 

By: /s/ SHEN WEN CHE

 

Name: SHEN WEN CHE

 

By: /s/ CHIN LI HSUN

 

Name: CHIN LI HSUN

 

By: /s/ HSIEH TUNG CHI

 

Name: HSIEH TUNG CHI

 

By: /s/ YEH JEI HUA

 

Name: YEH JEI HUA

 

By: /s/ CHEN YU ZHEN

 

Name: CHEN YU ZHEN

 

By: /s/ LIN CHIN CHIANG

 

Name: LIN CHIN CHIANG

 

By: /s/ TSAO CHIH TANG

 

Name: TSAO CHIH TANG

 

By: /s/ SHIH YEN CHIN

 

Name: SHIH YEN CHIN

 

By: /s/ CHENG YA FEN

 

Name: CHENG YA FEN

 

By: /s/ CHEN HSIANG LI

 

Name: CHEN HSIANG LI

 

By: /s/ HUANG CHUN CHIEH

 

Name: HUANG CHUN CHIEH

 

By: /s/ LIU YU FANG

 

Name: LIU YU FANG

 

 



 

 

 

By: /s/ TUNG SU LAN

 

Name: TUNG SU LAN

 

By: /s/ CHANG HUI CHUN

 

Name: CHANG HUI CHUN

 

By: /s/ YEN YU HSUN

 

Name: YEN YU HSUN

 

By: /s/ YEH WAN YU

 

Name: YEH WAN YU

 

By: /s/ CHEN MING HSIU

 

Name: CHEN MING HSIU

 

By: /s/ YANG HSIANG HUI

 

Name: YANG HSIANG HUI

 

By: /s/ NIEN HUI CHU

 

Name: NIEN HUI CHU

 

By: /s/ CHIH YING PEI

 

Name: CHIH YING PEI

 

By: /s/ SHEN KAI FONG

 

Name: SHEN KAI FONG

 

By: /s/ WANG LING SHIH

 

Name: WANG LING SHIH

 

By: /s/ CHEN HSIAO MEI

 

Name: CHEN HSIAO MEI

 

By: /s/ CHENG YEN WEN

 

Name: CHENG YEN WEN

 

U-Li Investment Consulting Enterprise Co., Ltd.

 

By: /s/ LEE SHU FEN

 

Name: LEE SHU FEN

 

Title: Director

 

Marcopolo Investment Company Ltd.

 

By: /s/ CHOU CHUNG HSIEN

 

Name: CHOU CHUNG HSIEN

 

Title: Director

 

CHENG HENG Investment Co., Ltd.

 

By: /s/ YU HENG CHI

 

Name: YU HENG CHI

 

Title: Director

 

HONG YUAN Investment Co., Ltd.

 

By: /s/ LEE TSUN HSING

 

Name: LEE TSUN HSING

 

Title: Director

 

FENG SHOU Investment Co., Ltd.

 

By: /s/ CHEN HUNG JU

 

Name: CHEN HUNG JU

 

Title: Director

 

By: /s/ CHEN CHANG CHIH

 

Name: CHEN CHANG CHIH

 

 

 

 

 

 

China United Insurance Service, Inc.

No. Shareholder Name

 

Amount of Cash Paid to the Selling Shareholders on or prior to March 31, 2017

Amount of Cash Paid to the Selling Shareholders on
July 21, 2016 1  MAO YI HSIAO 1,366,117 586,250 2 CHOU CHUNG HSIEN 91,941 39,455
3 CHEN HUNG JU 974,276 418,096 4 YU HENG CHI 487,345 209,137 5 CHENG MIN LUNG
583,112 250,234 6 CHEN HSIN CHU 155,285 66,638 7 LEE TSUN HSING 20,633 8,854 8
CHEN SHU TZU 103,089 44,239 9 YEH FU CHAO 109,494 46,988 10 CHEN YING CHANG
206,357 88,555 11 HSU MING CHU 315,082 135,213 12 CHEN YI CHING 40,122 17,218 13
YU WAN CHIN 33,440 14,350 14 YANG LI LING 100,036 42,929 15 WANG LING SHUEH
8,345 3,581 16 CHEN PO CHIANG 8,741 3,751 17 CHEN HSIAO HUNG 36,292 15,574 18
CHIANG WEN TE 380,343 163,219 19 LE BI E 26,914 11,550 20 LIN KUNG YEN 38,362
16,462 21 YANG CHE CHIA 98,248 42,162 22 HONG ZHONG NAN 43,317 18,589 23 CHOU
SHIOU HUEI 26,049 11,178

 



 

 

 

 

China United Insurance Service, Inc.

No. Shareholder Name

 

Amount of Cash Paid to the Selling Shareholders on or prior to March 31, 2017

Amount of Cash Paid to the Selling Shareholders on
July 21, 2016 24 JIAN SU HUA 37,669 16,165 25 HSU YA LIN 170,464 73,152 26 HAO
CHIEH 40,020 17,174 27 WANG JEN CHUAN 14,514 6,229 28 WANG MEI HUI 7,457 3,200
29 LIAO YUNG MING 29,793 12,785 30 LIU TA WEI 102,102 43,816 31 CHANG CHIEN HAN
CHUNG 50,507 21,674 32 CHENG HSING LING 40,319 17,302 33 YANG HSIU YUN 20,126
8,637 34 LIN TING HUA 101,928 43,741 35 LIN CHU CHUN 34,232 14,690 36 LEE YAO
TUNG 27,535 11,816 37 TSAI CHIH HUNG 42,855 18,391 38 HUANG SHU CHEN 6,651 2,854
39 TSAI KUO SUNG 96,892 41,580 40 WU CHI TAI 14,053 6,031 41 HSU PEI YU 15,215
6,529 42 CHEN HSUAN YU 37,659 16,161 43 TU WEI PIN 38,304 16,438 44 JIANG KAI
WEI 29,187 12,525 45 TU CHENG WEI 25,681 11,021 46 LIN CHUN WEI 6,589 2,828 47
CHAN HUI YING 7,688 3,299 48 CHAO HUI HSIEN 115,275 49,468 49 TU WEN TI 32,531
13,960

 



 

 

 

 

China United Insurance Service, Inc.

No. Shareholder Name

 

Amount of Cash Paid to the Selling Shareholders on or prior to March 31, 2017

Amount of Cash Paid to the Selling Shareholders on
July 21, 2016 50 CHUANG YUNG CHI 35,360 15,175 51 SEHN WEN CHE 39,684 17,030 52
CHIN LI HSUN 20,206 8,671 53 HSIEH TUNG CHI 30,440 13,064 54 YEH JEI HUA 37,886
16,258 55 CHEN YU ZHEN 10,103 4,335 56 LIN CHIN CHIANG 12,558 5,390 57 TSAO CHIH
TANG 3,293 1,413 58 SHIH YEN CHIN 10,224 4,387 59 CHENG YA FEN 6,627 2,845 60
CHEN HSIANG LI 10,224 4,387 61 HUANG CHUN CHIEH 10,224 4,387 62 LIU YU FANG
10,224 4,387 63 TUNG SU LAN 6,890 2,957 64 CHANG HUI CHUN 20,460 8,780 65 YEN YU
HSUN 5,819 2,497 66 YEH WAN YU 10,224 4,387 67 CHEN MING HSIU 6,890 2,957 68
YANG HSIANG HUI 10,224 4,387 69 NIEN HUI CHU 10,224 4,387 70 CHIH YIN PEI 10,224
4,387 71 SHEN KAI FONG 3,334 1,431 72 WANG LING SHIH 3,596 1,544 73 CHEN HSIAO
MEI 3,596 1,544 74 CHENG YEN WEN 3,596 1,544

 



 

 

 

 

China United Insurance Service, Inc.

No. Shareholder Name

 

Amount of Cash Paid to the Selling Shareholders on or prior to March 31, 2017

Amount of Cash Paid to the Selling Shareholders on
July 21, 2016 75 U-Li Investment Consulting Enterprise Co., Ltd. 5,107,500
585,290 76 Marcopolo Investment Company Ltd. 909,254 390,193 77 CHENG HENG
Investment Co., Ltd. 858,740 368,516 78 HONG YUAN Investment Co., Ltd. 626,375
268,800 79 FENG SHOU Investment Co., Ltd. 757,712 325,161 80 CHEN CHANG CHIH
10,103 4,335 Total   NT$15 MILLION NT$4,830,514

 



 

